Bloodworth, J.
These defendants were indicted separately but tried together. The evidence as to both was the same, was en*124tirely circumstantial, and was not sufficient as to either defendant to exclude every reasonable hypothesis save that of his guilt. It follows that the court erred in overruling the motion for a new trial. Clifton v. State, 34 Ga. App. 590 (130 S. E. 359); Wilson v. State, 32 Ga. App. 427 (123 S. E. 623), and cit.; Toney v. State, 30 Ga. App. 61 (116 S. E. 550); Vaughn v. State, 29 Ga. App. 388 (115 S. E. 670).

Judgment reversed.


Broyles, C. J., and Lulce, J., concur.